Mr. Justice Van Orsdel
delivered the opinion of the Court:
This suit was brought in the supreme court of the District of Columbia by the Central Pacific Hallway Company to restrain the Secretary of the Interior and the Commissioner of the General Land Office of the United States from canceling a selection list of lands in Nevada made by plaintiff company under the Land Grant Act of Congress of July 1, 1862 (12 Staff at L. 489, chap. 120), as amended by the Act of July 2, 1864 (13 Stat. at L. 356, chap. 216). Prom a decree dismissing the bill plaintiff appeals.
The issue involved is concisely stated in the brief of counsel for plaintiff company as follows: “The land grant referred to excepted mineral (other than coal and iron) lands. The tracts here in issue were duly selected by the company; and, while that selection was pending, a special agent of the Interior Department made charge (as the expression there is) that the lands are mineral in character, although the United States Surveyor General for Nevada bad returned the same as agricultural *374in character. At a hearing held to determine the real character of the lands, the Department (notwithstanding the prima facie nonmineral character thereof accomplished and effected by said Surveyor’s return) placed upon the railway company the burden of proof to establish affirmatively the nonmineral character thereof. ,
It appears from this statement that one of the questions the Secretary was by law called upon to consider before approving the selection list was whether or not the land is mineral in character. In making this investigation, it was necessary to take testimony. Complaint is made that the Secretary committed error in easting upon the plaintiff the burden of proving the nonmineral character of the land; also that due weight was not given the report of the Surveyor General of Nevada.
While the finding of the Secretary that the land is mineral in character may be erroneous, it is based upon an investigation he was by law authorized to malee, and his conclusion is not so devoid of evidential support as to render his decision arbitrary and therefore subject to injunctive relief. Hence, the charge here amounts to nothing more than that reversible error was committed. What then plaintiff seeks is to convert an action for injunction into a writ of error to review the decision of the Secretary. That this will not be done is too elementary to require the citation of authority.
The decree is affirmed with costs. Affirmed.